Citation Nr: 0800533	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for diffuse degenerative changes of the lumbosacral 
spine.

2.  Entitlement to service connection for osteomyelitis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the U.S. Navy from 
March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for diffuse degenerative changes 
of the lumbar spine and assigned a 10 percent initial 
evaluation, and denied service connection for osteomyelitis.  
A Notice of Disagreement was filed in March 2005, and a 
Statement of the Case (SOC) was issued by the RO in July 
2005.  The veteran perfected his appeal with the filing of a 
substantive appeal in September 2005; he did not request a 
hearing in connection with his appeals.


FINDINGS OF FACT

1.  The diffuse degenerative changes of the lumbosacral spine 
are manifested by forward flexion between 60 and 85 degrees, 
a combined range of motion greater than 120 degrees, and no 
muscle spasm, guarding, or localized tenderness.  There is no 
fracture of a vertebral body or radicular pain.

2.  Osteomyelitis was not incurred or aggravated in service 
nor is such shown to be related to service or a service-
connected disease.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
diffuse degenerative changes of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.25, 4.71, 4.71a, 
Diagnostic Code 5242 (2007).

2.  Service connection for osteomyelitis is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  This notice was accomplished in 
correspondence dated in February 2004.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant in March 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim(s) and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and been given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a supplemental statement of the case issued in 
May 2006 after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  No outstanding VA treatment records 
have been identified by the veteran or located by the RO.  
The veteran submitted private treatment records from S.O.C. 
Hospital and Surgery Center, as well as a statement from a 
private podiatrist, Dr. S.  The appellant was afforded VA 
medical examinations in April and August 2004, as well as in 
January 2006.  The veteran has declined the opportunity for a 
personal hearing.  Significantly, neither the appellant nor 
his or her representative has identified any additional, 
outstanding, existing evidence that is necessary for a fair 
adjudication of the claims, and the record does not otherwise 
indicate that any such evidence exists.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Diffuse degenerative arthritis of the lumbar spine

The veteran was granted service connection for diffuse 
degenerative arthritis of the lumbar spine, rated 10 percent, 
effective from January 28, 2004, the date of receipt of the 
claim.  Disability evaluations are determined by the 
application of the facts presented to VA's Schedule for 
Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, in cases involving the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disorder, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The veteran's lumbosacral spine condition is rated under 
Diagnostic Code 5242, Degenerative Arthritis of the Spine, 
which assigns evaluations under the general formula for back 
disabilities.  In pertinent part, the formula provides that a 
10 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  The next higher, 20 percent 
evaluation is assigned where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Neurological manifestations 
of a back disability are entitled to separate evaluation 
under the appropriate code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242, General Rating Formula, Note (1) (2007).  

In assigning an evaluation for a service-connected disability 
involving a joint rated on limitation of motion, adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

A January 2003 MRI at the S.O.C. Hospital shows diffuse 
degenerative changes of the lumbosacral spine at virtually 
every level.  Spinal stenosis at L4-5 suggested a nerve root 
impingement within the thecal sac, and additional foraminal 
stenosis due to hypertrophic facet disease also suggested 
impingement of the L5 nerve root.  A left sided disc 
extrusion at L5-S1 suggested nerve root impingement at S1.  
On review of this report as well as service medical records, 
a VA examiner opined in April 2004 that current back 
disability was related to the complaints of back pain and 
showing of scoliosis in service.

On August 2004 VA examination, the VA doctor reviewed the 
April 2004 opinion in connection with physical examination of 
the veteran.  At that examination, the veteran reported 
chronic low back pain with no episodes of flare-up.  He 
stated he could not ambulate more than 100 yards at a time.  
He used no canes, crutches, or braces.  He denied any 
radicular symptoms.  There was tenderness and spasm of the 
low back.  Forward flexion was 0 to 80 degrees, extension was 
0 to 20 degrees, lateral rotation was 0 to 25 degrees 
(bilateral) and lateral flexion was 0 to 20 degrees 
(bilateral).  Neurological and sensory examination was 
normal.  Deep tendon reflexes were symmetrical with mildly 
depressed ankle reflexes.  The limitations of motion given 
were defined by pain.  The examiner also commented that there 
was evidence of reduced endurance with repeated motion; the 
additional reduction was descried as of moderate severity.

The veteran was examined by VA again in January 2006.  He 
reported persistent dull pain of the low back without 
radiation.  He described the pain as 5/10.  Pain reportedly 
increases with walking, bending, or prolonged standing, and 
improves with sitting.  The veteran can walk 1/4 mile or ten 
minutes.  He reports numbness of the feet, and the occasional 
use of a back brace or corset.  Mild scoliosis was noted on 
physical examination.  The veteran's gate and posture were 
normal.  A 6 cm healed surgical scar of the back was noted to 
be nontender and nonadherent.  There was no spasm , guarding, 
or tenderness to palpation of the low back muscles.  Range of 
motion was 0 to 70 degrees forward flexion; the veteran 
complained of pain when returning to an upright position.  
Extension was painless at 0 to 20 degrees.  Lateral flexion 
was 0 to 20 degrees bilaterally, with complaints of pain 
throughout the movement.  Lateral rotation was 0 to 30 
degrees bilaterally, with mild pain.  Repetitive use caused a 
minor decrease in measured ranges.  A decrease in sensation 
of the feet was noted.  Strength was 5/5.

A VA foot exam was also performed in January 2006; on that 
examination, the physician noted complaints of pain and 
numbness in both feet.  The veteran reported a stroke in 
1997.  The left foot was at times weak, swollen, and stiff, 
and both feet were painful and numb on walking and standing, 
worse on the left.  Orthotics have been used in the past but 
were not helpful.  The veteran was under no current 
treatment.  The veteran related foot pain to his back.  On 
physical examination, there was some limitation of motion of 
the feet.  Vibratory sensation was fair bilaterally, but 
monofilament testing was negative on both forefeet.  There 
were no callus and no evidence of abnormal weight bearing.  
The examiner opined that bilateral foot pain was most likely 
caused by the back due to radiation of sciatic pain.

In April 2006, the veteran's private podiatrist, Dr. S, 
stated that the veteran has sustained a cerebral vascular 
accident in 1997 "and presently suffers from severe 
peripheral neuropathy in the lower limbs/feet."

The measured impairment due to the veteran's low back 
disability does not warrant assignment of an evaluation in 
excess of 10 percent under Code 5242.  The range of motion 
is, at worst, to 70 degrees in flexion, and the combined 
range of motion in all planes exceeds 120 degrees.  Doctors 
do note increased functional impairment with repeated motion, 
but the additional impairment does not rise to such a level 
as to warrant assignment of the next higher, 20 percent 
evaluation.  Examiners refer to the additional impairment as 
mild and unable to be fully measured.  No spasm, guarding, or 
tenderness of the back was noted on recent examination.  The 
notation of such in August 2004 did not refer to abnormal 
gait or posture.  No increased evaluation is warranted.

It is noted that one VA examiner, a podiatrist, has related 
radicular pain of the foot to the service connected low back 
disability.  This neurological manifestation of the low back 
disability would be entitled to an evaluation separate and 
distinct from the rating assigned for the limited motion of 
the lumbosacral spine.  However, the podiatrist's opinion is 
alone in relating the complaints of foot numbness and pain to 
the service connected back disability.  A private podiatrist 
relates the neurological symptoms in the veteran's feet to 
his 1997 stroke.  Two other VA examiners specifically found 
no radicular symptoms, based both on the veteran's statements 
and objective testing.  The veteran has expressed his opinion 
that the bilateral foot symptoms are related to the back, but 
as a layperson, he is not considered competent to offer an 
opinion on issues requiring specialized knowledge or 
training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The weight of the evidence is against a finding of additional 
neurological disability related to the lumbosacral spine 
problems.




Osteomyelitis

The veteran contends that his osteomyelitis is related to his 
service connected low back disability; he states that a 
private doctor informed that his back surgery may have led to 
decreased circulation of the lower extremities, which, in 
turn he alleges caused the ongoing infection of his left 
foot.

Direct service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

With regard to the veteran's contention of secondary service 
connection, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Current VA and private treatment records show ongoing 
treatment for osteomyelitis of the left foot, at the left 
great toe.  The infection is recurring, and has required 
draining of abscesses. 

A review of service medical records reveals repeated 
treatment for low back pain in service.  Scoliosis with disc 
space narrowing was diagnosed.  The veteran was also treated 
for a large sebaceous cyst of the low back, at the belt line.  
This was surgically removed in August 1969; no further 
treatment or notation regarding the growth is shown following 
the healing of the surgical site.  This was a recurrence of a 
growth which was surgically removed prior to service and 
noted on induction examination.  There is no treatment shown 
for osteomyelitis or other infection of the lower 
extremities.  No neurological problems of the lower 
extremities were noted in service medical records.

A VA examiner stated in January 2006 that he did not see how 
osteomyelitis was caused by the veteran's back problems based 
on his current examination.  Service records show that the 
in-service surgery for cyst removal was minor.  There is no 
medical evidence relating current osteomyelitis to the in-
service cyst removal or low back pains.  The veteran has 
presented his belief in such a relationship.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  While 
the veteran did state that a doctor raised the possibility of 
a relationship to him over 15 years ago, he did not identify 
the doctor or supply any treatment records or medical 
opinions to corroborate this.  As noted above, VA requested 
any such information and evidence in various VA 
correspondence.
	
In short, there is no evidence of any in-service 
osteomyelitis, infection, or injury of the feet.  Service 
medical records show the surgery to remove a growth of the 
low back was minor and minimally invasive.  Additionally, no 
residuals of this surgery were noted in service medical 
records, including on reports of examinations for aircrew 
status in April 1970 or separation in January 1973.  
Osteomyelitis was not shown until years after separation from 
service, and a VA examiner has stated that there is no 
relationship between osteomyelitis and service connected back 
problems.  The weight of the evidence is against the claim, 
and service connection must be denied.


ORDER

An initial evaluation in excess of 10 percent for diffuse 
degenerative changes of the lumbosacral spine is denied.

Service connection for osteomyelitis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


